Citation Nr: 0415219	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  95-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of right 
shoulder dislocation/subluxation, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1990 to January 
1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim for increased rating, the veteran 
sought an evaluation in excess of 20 percent for his service-
connected right shoulder disorder.  Thereafter, an August 
2001 rating decision increased the evaluation for this 
disability to 30 percent, effective from September 2000.  The 
veteran appealed that decision.

The Board further notes that while the veteran has more 
recently filed claims for service connection for a left 
shoulder disorder and a gastrointestinal disorder, the record 
reflects that these claims were denied by a rating decision 
in April 2003, and there is no indication that a notice of 
disagreement was filed with respect to this decision.  
Consequently, these claims are not subjects for current 
appellate consideration.

Finally, although the veteran made reference to numbness of 
the right hand at the time of his hearing before the Board in 
September 2003, a claim seeking neurological disability as 
secondary to his service-connected right shoulder disability 
has never been adjudicated by the regional office (RO).  
Therefore, this matter is referred to the RO for appropriate 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

A review of the claims file reflects the receipt of 
additional pertinent VA and private medical records that were 
not previously considered by the RO, and that the claims 
folder does not contain a supplemental statement of the case 
or a waiver of the RO's initial consideration of this 
additional evidence.  

The Board further notes that the record reflects some 
worsening of relevant symptoms, and that the veteran's last 
VA joints examination was in February 2001.  Therefore, the 
Board further finds that the veteran should be afforded with 
a new VA examination to determine the nature and severity of 
his service-connected residuals of right shoulder 
dislocation/subluxation.

Accordingly, this case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of his service-
connected residuals of right shoulder 
dislocation/subluxation.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
specifically state whether the right arm 
has limitation of motion to 25 degrees 
from the veteran's side.  The examiner 
should also comment on whether the right 
shoulder presents an exceptional or 
unusual disability picture such as to 
cause marked interference with employment 
or frequent periods of hospitalization.

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


